IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                February 29, 2008
                               No. 06-61153
                             Summary Calendar                 Charles R. Fulbruge III
                                                                      Clerk

JOSE FRANSISCO MARQUEZ-PEREZ

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A28 856 159


Before JOLLY, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jose Fransisco Marquez-Perez petitions for review of the decision of the
Board of Immigration Appeals (BIA) affirming the decision of the immigration
judge (IJ) denying his application for asylum and withholding of removal. As
Marquez-Perez has not challenged the denial of his request for protection under
the Convention Against Torture, any such challenge is abandoned.
See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-61153

      Marquez-Perez argues that business owners in El Salvador who are
targeted by gang members for money constitute a “particular social group” for
purposes of an application for asylum and withholding of removal. He also
argues that he established past persecution and a well-founded fear of
persecution if he returned to El Salvador.
      Substantial evidence supports the BIA’s finding that Marquez-Perez
established neither past persecution nor a well-founded fear of future
persecution from gangs in El Salvador due to his alleged membership in a
“particular social group” or any other of the remaining grounds enumerated
under 8 U.S.C. § 1101(a)(42)(A). See 8 U.S.C. § 1158(b); Mwembie v. Gonzales,
443 F.3d 405, 414-15 (5th Cir. 2006); Majd v. Gonzales, 446 F.3d 590, 595 (5th
Cir. 2006) ; Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002); Mikhael v. INS,
115 F.3d 299, 302 (5th Cir. 1997); see also Matter of A-M-E & J-G-U, 24 I. & N.
Dec. 69 (BIA 2007). Because Marquez-Perez has not satisfied the asylum
standard, he cannot meet the more stringent standard for withholding of
removal. See Eduard v. Ashcroft, 379 F.3d 182, 186 n.2 (5th Cir. 2004).
      PETITION DENIED.




                                       2